Citation Nr: 0304265	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from December 1943 to November 
1945, and from January 1946 to December 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and February 2001 rating 
actions.  By way of background, in May 1998 the Board denied 
the veteran's appeal of a decision denying his application to 
reopen a claim of service connection for residuals of a head 
injury.  In its decision, the Board referred a claim of 
service connection for a psychiatric disability to the RO for 
adjudication.  Thereafter, by actions taken in December 1999 
and February 2000, the RO continued the denial of the 
application to reopen the previously denied claim of service 
connection for residuals of a head injury.  (In the December 
1999 decision, the RO noted that a service department record 
showed that the veteran had been diagnosed with a psychosis 
during service, but found that there had been no showing of a 
head injury.)  In June 2000, the RO again addressed the 
application to reopen service connection for residuals of a 
head injury, but also noted that the veteran had claimed that 
a psychosis was a residual of head injury.  The veteran 
responded to these actions through numerous letters, 
including one in October 2000 and one in January 2001 where 
he made it clear that his claim was solely for a "psychosis 
injury" in December 1944.  The RO responded with another 
rating action in February 2001, this time indicating that 
service connection for a psychiatric disability had never 
been previously addressed outside the context of the prior 
claims of service connection for residuals of a head injury.  
The RO therefore addressed the claim of service connection 
for a psychiatric disability as a separate claim.  As noted 
in its December 2001 remand, the Board adopts this approach.  

Prior to June 2000, the denials of service connection for 
residuals of a head injury clearly did not contemplate 
psychiatric disability as now claimed by the veteran.  
Indeed, the Board recognized this in 1998 when it denied the 
claim to reopen, but referred the service connection claim 
for psychiatric disability to the RO as a separate claim over 
which the Board had no jurisdiction.  The RO apparently 
agreed with this assessment because it sent the veteran a 
letter in March 2000 noting that entitlement to service 
connection for a psychosis had not been previously addressed.  
This was reiterated in the February 2001 rating decision and 
subsequently prepared April 2001 statement of the case.

When action was taken in June 2000 and confirmed by the RO in 
February 2001, the issue was characterized as including 
organic brain syndrome associated with alcohol use, but it 
appears clear from reading these decisions, and the April 
2001 statement of the case, that the RO was addressing the 
veteran's concerns raised in his October 2000 and January 
2001 correspondence-that service connection be considered for 
psychiatric disability irrespective of head injury.  
Consequently, the Board finds that the issue on appeal comes 
from appeal of June 2000 and February 2001 rating decisions 
that denied service connection for a psychiatric disability.  
For the reasons stated above, the Board has jurisdiction to 
consider this issue as a separate claim.


FINDING OF FACT

The veteran does not have an acquired psychiatric disability 
attributable to military service.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disability 
that is the result of disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a) 
(2002).  In addition, certain chronic diseases, including 
psychoses, shall be presumed to have been incurred during or 
aggravated by service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. 
§§3.307, 3.309 (2002).  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. §3.303(b).  

The evidence of record is summarized as follows.  A 
Commander's Report reflects that on December 8, 1944 the 
veteran was sick, but was returned to duty.  On December 10, 
1944 he was sick again, but this time was admitted to the 
hospital.  An Admission and Disposition Report reflects that 
the veteran was admitted to the 70th Station Hospital on 
December 10, 1944 with a diagnosis of psychoneurosis.  That 
report reflects that he was transferred to the 3rd General 
Hospital with a diagnosis of psychosis.  A Disposition Report 
for the 24-hour period ending midnight January 22, 1945 lists 
the veteran as having a diagnosis of mental deficiency.  
Another Commander's Report reflects that the veteran was 
returned to duty on February 8, 1945.  A separation 
examination report dated in December 1947 notes inaptness and 
lack of adaptability for general service in the block for a 
psychiatric diagnosis.  The report lists significant 
diseases, wounds, and injuries as a fracture of the left foot 
in December 1944, which was treated at the 70th Station 
Hospital in France with no complications.  

There are three VA examination reports in the record.  The 
first of these concerns a May 1973 examination.  During that 
examination, the veteran denied having been seen by a 
psychiatrist in the past.  He reported a machine gun lesion 
of his head when he was in the service in 1943.  He stated 
that he was in the hospital for three months and had a loss 
of memory.  The examiner noted that the veteran appeared 
partly intoxicated at the time of the interview, but both he 
and his wife denied that he had a drinking problem.  The 
mental status examination revealed the veteran to be very 
confused, his speech was incoherent and irrelevant.  Remote 
and recent memory was impaired, and judgment and insight were 
poor.  The examiner diagnosed organic brain damage, post-
traumatic and/or due to alcohol intoxication and found the 
veteran was not competent.  

A second examination was conducted ten years later.  The 
report of that examination, dated in May 1983, indicates that 
he related his primary physical problems to be arthritis and 
migraine headaches.  He admitted drinking alcohol.  He 
reported that he had not been to the hospital for many, many 
years and had not seen a physician for a number of years.  He 
related that his nerves were not too good, and it made him 
nervous to argue.  The mental status examination revealed him 
to be quite circumstantial, vague, and hard to follow at 
times.  He could cooperate and answer questions in a logical 
fashion.  He appeared relaxed.  There was no evidence of an 
obvious thought disorder.  The examiner had an impression of 
alcohol dependency and an associated mild dementia.  
According to the examiner, all of the above conditions had 
led to the veteran being disabled for many years.  

In August 2002 a third VA examination was conducted.  The 
report of that examination reflects the veteran's reports of 
being involved in an accident when a truck overturned in 
World War II.  He indicated that he was treated and a spinal 
tap was given as well.  He related having first been 
hospitalized in 1971 for hemorrhoid surgery, after which he 
was admitted for hernia repair.  The most recent surgery was 
for coronary artery bypass graft surgery.  When asked 
specifically, the veteran denied any psychiatric symptoms, 
including depression, suicidal or homicidal ideation, 
delusions or hallucinations.  He denied having any angry or 
violent outbursts or irritability.  The only two complaints 
he made on direct questioning were decreased short-term 
memory and sleep disturbance.  The examiner reported that the 
veteran did not take any medications for psychiatric 
problems.  The mental status examination was unremarkable 
with the exception of some stuttering, decreased short-term 
memory, and impaired abstract thinking.  As for a diagnosis, 
the examiner indicated that an amnesic disorder, age-related 
memory impairment, and early dementia of vascular type needed 
to be ruled out.  The examiner indicated that the only 
significant problem was the impaired short-term memory and 
noted that this could be a feature of early vascular dementia 
or an age-related memory impairment.  

A certificate of attending physician dated in December 1972 
reports clinical findings and symptomatology including 
anorexia, gastric problems, nutritional edema, complaints of 
severe headaches, and nervousness.  The diagnosis was chronic 
alcoholism.  It was noted that there had been periodic 
treatment for headaches, delirium tremens, gastritis, anxiety 
state, and sinusitis.  

In addition to the above medical evidence, the veteran has 
submitted over 50 statements, which have served to enlighten 
the Board as to his service history and strong convictions 
regarding this claim.  By way of example, in a letter dated 
in February 1996 the veteran reported that he was unloading a 
ship of ammunition and a box of ammunition fell out of a hole 
in a net and hit him in the head.  He was hospitalized and 
discharged from duty.  In an April 1996 statement, the 
veteran reports that after he was in the 70th Station 
Hospital he was sent to the 80th General Psychiatric Hospital 
for about two months and relieved from regular army duty.  

The Board has considered the evidence of record and finds 
that service connection is not warranted.  The Board 
acknowledges that the service records in the claims file 
indicate a diagnosis of psychosis and psychoneurosis, for 
which the veteran was hospitalized.  Furthermore, the 
separation examination from his second term of service 
indicates that the veteran had a diagnosis of inaptness and 
an inability to adapt to military service.  As to these 
facts, the Board finds it significant that the referenced 
hospitalization ended in February 1945 at which point the 
veteran was returned to duty and not discharged from service 
until November 1945, some eight months later.  Also of note, 
is that the discharge examination report from the second 
period of service does not note a diagnosis of psychosis.  
Even after the second discharge, there is no evidence of 
treatment until over 20 years later, in December 1972, and at 
that time the treatment apparently was for anxiety state and 
delirium tremens which were related to chronic alcoholism.  

Even if there was evidence to show a chronic psychiatric 
problem (psychosis) in service, see 38 C.F.R. §§ 3.307, 
3.309, there is no diagnosis of a present psychosis.  
Moreover, there was no indication that the veteran had a 
psychosis after his hospitalization in service.  The only 
post-service diagnosis of record relating to a mental problem 
is the organic brain syndrome diagnosed in the 1973 VA 
examination.  However, as noted above, the issue of service 
connection of that disorder was previously decided by the 
Board and is not now before the Board.  Indeed, the entire 
record, taken together, tends toward a conclusion that the 
veteran never had a psychosis, even during service.  This is 
especially so given the lack of a diagnosis despite 
evaluations during his second period of service and at 
several post-service VA examinations.  There is evidence that 
the veteran experienced nervousness or anxiety as early as 
1972; however, there is no diagnosis of a present anxiety 
neurosis or psychosis.  In 1972 and 1983, no diagnostic 
impression was made which attributed any of the veteran's 
problems to anything other than alcohol use.  More recently, 
the veteran's problems with memory have been attributed to 
likely age-related memory loss or early vascular dementia, 
neither of which has been attributed to military service.  
Indeed, the very nature of the suggested problems indicate 
that such disabilities are related to old age or to dementia 
that is of recent vascular origin.  Consequently, the Board 
finds the evidence does not show a present psychiatric 
disability related to service.  The preponderance of the 
evidence is against the claim of service connection.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  Where a substantially complete 
application is filed, VA is required to notify the claimant 
of the evidence needed to substantiate the claim for 
benefits.  In this instance, the RO notified the veteran of 
the evidence needed to substantiate the claim by letter dated 
in January 2002.  This letter outlined evidence needed to 
substantiate a service connection claim.  Additionally, a 
letter dated in March 2002, specifically requested the 
veteran to provide evidence of a diagnosis of a psychiatric 
disability.  Lastly, VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the 
January 2002 letter noted above.  The veteran was notified of 
the new obligations under VCAA and its implementing 
regulations in the December 2001 remand.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  In the January 2002 letter the 
veteran was asked to identify any healthcare providers who 
had treated him for psychiatric disabilities.  No additional 
healthcare providers were identified.  The duty to provide VA 
examinations has also been satisfied.  The veteran was 
provided three VA examinations, the most recent of which was 
provided in August 2002. The Board is aware that the examiner 
noted the need for an additional neuropsychological 
examination.  However, it is clear that the recommendation 
was made with a view toward treatment and that the examiner's 
diagnosis as to the psychiatric state of the veteran was 
sufficient based on the present examination.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to service connection of an acquired psychiatric 
disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

